PER CURIAM:
This is a reciprocal disciplinary matter under D.C. Bar R. XI, § 11.
Respondent was publicly censured by the Supreme Court of Arizona for failure to act diligently and to communicate adequately with respect to the handling of litigation for two clients in that state. In one case, because respondent failed to comply with a court order to respond to pleadings, supplement discovery and file lists of witnesses and *734exhibits, judgment was entered against his client. A subsequent motion by new counsel to vacate the judgment was granted, subject to payment by the client of the opposing party’s costs and attorneys fees.1 In the other matter, respondent failed to pursue his client’s claim in a diligent manner and to maintain adequate communication with the client.
We accept the recommendation of the Board on Professional Responsibility, uncontested by respondent, that reciprocal discipline be imposed here. Accordingly, respondent is hereby publicly censured by this court.

So ordered.


. As a result, the Arizona Supreme Court as part of its disciplinary action ordered that respondent pay restitution to the client to cover this required payment to the opposing party as well as the costs to the client to set aside the judgment. That restitution has been made by respondent and is therefore not an issue here.